t c memo united_states tax_court g richard and sara b childs petitioners v commissioner of internal revenue respondent docket no filed date g richard childs and sara b childs pro sese alan r peregoy for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure the only issue for decision is whether the distribution received by petitioner sara b childs from her individual_retirement_account in is taxable under sec_408 and sec_72 or whether such distribution qualifies for relief pursuant to sec_408 findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in forest hill maryland at the time that their petition was filed with the court petitioner sara b childs petitioner was a teacher in the baltimore county public schools until she retired on date petitioner's transfer refund distribution as an employee of the baltimore county public schools petitioner was originally a member of the maryland state teachers' retirement_system the retirement_system however on date petitioner elected to transfer to the maryland state teachers' pension system the pension system petitioner's election to transfer from the retirement_system to the pension system was effective date as a result of her election to transfer to the pension system petitioner received a distribution the transfer refund from the retirement_system in the amount of dollar_figure petitioner received the transfer refund in the form of a check dated date from maryland state retirement systems petitioner's transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner during her employment tenure with the public schools dollar_figure in taxable employer pick-up contributions and dollar_figure of taxable earnings in the form of interest the earnings and pick-up contributions which total dollar_figure constitute the taxable_portion of the transfer refund rollover of petitioner's transfer refund within days of receiving the transfer refund petitioner deposited the taxable_portion thereof ie dollar_figure into three individual_retirement_accounts ira's as follows petitioner deposited dollar_figure of the transfer refund into an ira with fidelity investment mutual funds the fidelity ira for a discussion of the retirement_system and the pension system see generally hylton v commissioner tcmemo_1995_27 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 908_fsupp_292 d md 594_fsupp_1353 d md see sec_414 on date petitioner opened two ira's with first american bank the first american ira's and deposited dollar_figure in each account in opening the first american ira's petitioner read the terms and conditions for such accounts that were enumerated on the ira application form the terms and conditions did not set forth any procedure for withdrawing funds from an ira distribution of the first american ira's before she retired petitioner sought advice from the internal_revenue_service irs and the maryland state retirement agency msra regarding the taxability of a transfer refund employees from the irs advised petitioner that the transfer refund would be considered a lump-sum_distribution and that it would qualify for tax-free treatment if the distribution were rolled over into an ira within days of receipt petitioner's contact with the msra also led petitioner to believe that the transfer refund was eligible for tax-free_rollover treatment thus at the time petitioner received the transfer refund she thought that the taxable_portion qualified for tax-free_rollover treatment on date the msra mailed a letter to all transfer refund recipients including petitioner indicating that the transfer refund was probably a taxable_distribution the letter advised the transfer refund recipients to contact a tax adviser or the irs if they had any questions in response to the date letter petitioner richard childs requested tax_advice from martin f malarkey iii chief of the quality assurance branch of the irs in anticipation of a forthcoming ruling concerning the tax consequences of the transfer refund mr malarkey advised petitioners to apply for an extension of time to file their federal_income_tax return mr malarkey further advised petitioners to withdraw all funds from their ira's prior to the extended due_date for filing and to include the amounts withdrawn in their gross_income for on date petitioners applied for and received an automatic 4-month extension of time to file their income_tax return petitioners' return for that year was therefore due on or before date on date the irs issued a ruling the irs ruling in which the irs concluded that transfer refunds did not generally qualify for tax-free_rollover treatment petitioners were aware that the irs ruling required them to include the taxable_portion of petitioner's transfer refund ie dollar_figure in their gross_income for petitioners were also aware that if they did not withdraw the funds from petitioner's ira's on or before date then the irs would also seek to tax such amount upon distribution from the ira's petitioners frequently observed advertisements encouraging customers of various financial institutions to conduct their banking by telephone petitioners assumed that they could withdraw funds from petitioner's ira's by requesting telephonically that such accounts be converted into nonqualified non-ira accounts during the last week of date petitioner telephoned first american bank and requested that her first american ira's be converted into non-ira accounts prior to date petitioner explained to the first american bank employee with whom she spoke the first american employee why such a conversion was necessary the first american employee told petitioner that she the employee would be glad to convert petitioner's accounts and assured petitioner that petitioner's request would be carried out based on the representations made by the first american employee petitioner concluded that all of the steps necessary to withdraw her funds from the first american ira's had been completed contrary to what petitioner had been told by the first american employee first american bank required ira owners to execute various documents when transferring funds out of an ira the first american employee in assuring petitioner that petitioner's ira's would be converted to non-ira accounts with no further action on petitioner's part misrepresented the bank's internal procedure of converting an ira into a non-ira account petitioner unaware that she was required to execute various documents in order to accomplish the desired conversion did not execute these documents prior to date thus the funds in petitioner's first american ira's were not distributed to and received by petitioner prior to date first american bank distributed and petitioner received the account balance of petitioner's ira's ie dollar_figure on or about date distribution of the fidelity ira petitioners were accustomed to dealing with fidelity by telephone on date petitioner richard childs telephoned fidelity and requested that the account balance in petitioner's fidelity ira be transferred into a non-ira account fidelity permitted customers to convert ira's into non-ira accounts by instructions given over the telephone thus fidelity effected the requested conversion and the account balance in petitioner's fidelity ira was constructively withdrawn and received by petitioner on date petitioners' return on their federal_income_tax return form_1040 for filed date petitioners included the taxable_portion of the transfer refund in gross_income petitioners' return on their federal_income_tax return form_1040 for petitioners disclosed the receipt of a distribution from petitioner's ira's in the amount of dollar_figure of this amount petitioners reported the earnings on petitioner's first american ira's ie dollar_figure as the taxable_amount the notice_of_deficiency in the notice_of_deficiency respondent determined that dollar_figure of the amount distributed in date from petitioner's first american ira's was the return of an excess_contribution to an ira and as such was includable in petitioners' gross_income for pursuant to sec_408 and sec_72 opinion generally any amount_paid or distributed out of an ira is includable in gross_income by the taxpayer in the manner provided by sec_72 sec_408 as relevant herein sec_72 provides that amounts received before the annuity_starting_date are includable in income to the extent allocable to petitioners also filed an amended_return form 1040x for however the entries made therein do not affect our disposition of the disputed issue for purposes of sec_72 all ira's of an individual are treated as one contract and all distributions during a taxable_year are treated as one distribution sec_408 income_on_the_contract and not includable in income to the extent allocable to the investment_in_the_contract sec_408 sets forth an exception to the foregoing general_rule as applicable to the present case sec_408 provides that if an excess_contribution is distributed to and received by the contributor on or before the due_date of the return including extensions for the year of the excess_contribution then such excess_contribution is not includable in the contributor's gross_income petitioner made total excess_contributions to her three ira's in the amount of dollar_figure ie dollar_figure less under sec_72 annuity_starting_date is defined as the first day of the first period for which an amount is received as an annuity under the contract petitioner received a single payment in the amount of dollar_figure from her first american ira's prior to drawing annuity payments from her first american ira's thus the distribution was received by petitioner before the annuity_starting_date and accordingly sec_72 applies sec_408 provides contributions returned before due_date of return -- sec_72 does not apply to the distribution of any contribution paid during a taxable_year to an individual_retirement_account if-- a such distribution is received on or before the day prescribed by law including extensions of time for filing such individual's return for such taxable_year b no deduction is allowed under sec_219 with respect to such contribution and c such distribution is accompanied by the amount of net_income attributable to such contribution dollar_figure in see sec_219 g sec_4973 the contribution to petitioner's fidelity ira in the amount of dollar_figure was distributed to and received by petitioner on date and is not at issue in this case sec_408 at issue in this case is whether the distribution of petitioner's excess_contributions from her first american ira's made on date in the amount of dollar_figure ie dollar_figure less dollar_figure qualifies for relief pursuant to sec_408 in order to qualify for relief under sec_408 the excess_contributions made by petitioner to her first american ira's must have been received by petitioner on or before date the extended due_date for petitioners' income_tax return petitioner received the excess_contributions on or about date almost months after the time prescribed by sec_408 thus respondent contends that petitioners do not satisfy the requirement in sec_408 that the distribution of an excess_contribution must be received on or before the due_date for filing the taxpayer's return for the taxable_year of the contribution to the contrary petitioners contend that they are entitled to relief under sec_408 based on 93_tc_114 respondent does not contend that petitioners failed to satisfy any of the remaining requirements of sec_408 wood v commissioner supra involved a distribution of cash and stock from a profit-sharing_plan to a taxpayer who then established an ira in that case the taxpayer was aware that his distribution was required to be rolled over into an ira within days of receipt acting with such knowledge the taxpayer did everything that he could reasonably be expected to do in order to roll over his lump-sum_distribution as required_by_law thus for example the taxpayer met with an ira trustee instructed the ira trustee to open an ira executed the documents necessary to open such ira and transferred the entire distribution to the ira trustee for deposit in his ira the ira trustee assured the taxpayer that the taxpayer's request would be carried out however because of a bookkeeping error by the ira trustee certain of the trustee's records indicated that part of the distribution had not been transferred to the ira account within the requisite 60-day period we held that the financial institution's bookkeeping error did not preclude rollover treatment because in substance the taxpayer had satisfied the statutory requirements we think that the circumstances in the present case are comparable to those in wood v commissioner supra petitioners like the taxpayer in wood acted with knowledge of the law the record demonstrates that petitioners were extremely attentive to the tax consequences of petitioner's transfer refund its rollover into petitioner's ira's and the subsequent distributions from petitioner's ira's thus petitioners were acutely aware of the requirement of the operative law namely that they actually or constructively withdraw and receive petitioner's excess_contributions from the ira's on or before date in order to avoid the inclusion of such amounts in petitioners' gross_income for petitioner also like the taxpayer in wood did everything that she could reasonably be expected to do in order to comply with the law although first american bank's internal procedures did not provide for the conversion of an ira into a non-ira account by telephone the first american employee did not advise petitioner of that policy instead she assured petitioner that she the employee would convert petitioner's accounts within the requested time frame further the first american employee assured petitioner that petitioner had done all that was necessary to accomplish such a conversion we found petitioner's testimony concerning petitioner's instructions to the first american employee and the employee's agreement to follow those instructions to be credible the first american employee represented that petitioner had done everything necessary to convert her ira into a non-ira account and that the bank would carry out petitioner's instructions petitioner reasonably relied on that representation under these circumstances we conclude that petitioner took all steps that one might reasonably expect her to have taken in order to convert her ira's into non-ira accounts by date and was entitled to have her instructions carried out immediately we also note that events independent of petitioner's conversation with the first american employee support petitioners' assumption that the conversion of petitioner's first american ira's could be effected by telephone first petitioners were able to withdraw and receive the account balance from the fidelity ira by telephone second petitioners frequently observed advertisements encouraging customers to conduct their banking telephonically third the terms and conditions governing petitioner's first american ira's did not set forth a procedure for closing an ira and thus did not put petitioner on notice that she could not close her first american ira's by telephone in reasonably relying on the first american employee's representation petitioner did everything that she could reasonably be expected to do in order to comply with the relief provision of sec_408 we therefore hold that petitioners are not precluded from relief under that section because of the error made by the first american employee accordingly petitioners are not liable for income_tax on the distribution of the excess_contributions from petitioner's first american ira's in in order to reflect the foregoing decision will be entered for petitioners
